             Case 1:21-cr-00474-BAH Document 27 Filed 07/20/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

        v.                                          Case No. 21-cr-474

JOSHUA MUNN

               ENTRY OF APPEARANCE FOR DEFENDANT JOSHUA MUNN

To the Clerk of the Court:


        Please enter my appearance as appointed counsel for Joshua Munn in this case effective

this date.


                                                    Respectfully submitted,


                                                    /s/ Richard S. Stern
                                                    _________________________
                                                    RICHARD S. STERN
                                                    D.C. Bar No. 205377
                                                    932 Hungerford Drive #37A
                                                    Rockville, MD 20850
                                                    301-340-8000
                                                    Email: rssjrg@rcn.com
                                                    Attorney for Mr. Joshua Munn

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have electronically served all counsel of record on July 20,
2021.


                                                    /s/ Richard S. Stern
                                                    _________________________
                                                    RICHARD S. STERN




                                               1
